Citation Nr: 1106065	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as a knee replacement.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1961 to July 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In November 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The current chronic left knee disorder did not have its onset 
during active service or within one year after separation from 
service, or result from disease or injury in service.

2.  The current left knee replacement is related to post-service 
intercurrent injuries.


CONCLUSION OF LAW

A left knee disorder, claimed as a knee replacement, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that disability manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a left knee 
disorder.  

As an initial matter, a veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  
Clear and unmistakable evidence 1) that the disability existed 
prior to service and 2) was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

While the evidence (including the Veteran's own statements) 
suggests that he injured his left knee prior to service, the 
service entrance examination reflects that his lower extremities 
were normal.  Therefore, he was considered to be "in sound 
condition" at the time of entering into service.

In April 1962, the Veteran sought treatment for a left knee pain.  
At that time, he reported that he injured his left knee two years 
prior to service while playing basketball and reported on-going 
complaints of locking.  He has subsequently reported that he 
injured his knee doing squats during basic training, which is 
supported by statements from his family.  

While the timing of the injury seems inconsistent with an injury 
during basic training (he entered service in September 1961 and 
the complaints leading to surgery did not occur until April 
1962), there is no question that he sought treatment for left 
knee complaints while on active duty.

On physical examination in April 1962, he had a positive 
McMurray's test and was found to have deranged medial meniscus.  
In May 1962, he underwent an excision of semilunar cartilage of 
the left knee joint and followed-up with physical therapy.  

In July 1962, the Veteran complained of having pain and 
instability of the left knee.  On examination, he had full range 
of motion of the knee.  A September 1962 examination of the knee 
was negative except for the remaining scar.  There were no other 
complaints related to the left knee.  

On separation examination in May 1964, he reported having a 
"trick" or locked knee on the report of medical history.  It 
was noted by the physician that the Veteran had surgery for a 
cartilage injury in 1962 and had had no problems with it since.  
On physical examination, the lower extremities were normal.  

The examiner noted that the Veteran had an injury to the left 
knee prior to service and following an incision of the left 
medial meniscus and physical therapy, his injury was rectified 
and he was put on full duty in July 1962.  He had pain for a 
short time and during spells of cold weather thereafter.  

A clear reading of the separation examination report is that the 
surgical repair of the Veteran's left knee resolved the issue 
without chronic residuals.  Since the Veteran is not shown by 
clear and unmistakable evidence of having a pre-existing left 
knee disorder, the in-service surgical repair had the effect of 
ameliorating the in-service left knee injury.  As such, no 
chronic in-service left knee disorder was noted in the service 
treatment records.

Even if the Board were to construe the Veteran to have chronic 
residuals of a left knee disorder in service, the current 
manifestation of the Veteran's left knee disorder is clearly 
attributable to intercurrent causes.

Specifically, post-service medical evidence reflects that the 
Veteran received private treatment from Dr. PJM in the mid- to 
late 1970s.  Writing in November 1977, Dr. PJM indicated that he 
had treated the Veteran for a left knee injury in 1975 when the 
Veteran was involved in a motor vehicle accident and both knees 
struck the dashboard.  In the same letter, Dr. PJM noted the 
Veteran's in-service surgery and related that the symptoms were 
strongly suggestive of a recurrent subluxation of the left 
patella.

Dr. PJM went on to reflect that he treated the Veteran again in 
mid-1976 with complaints of bilateral knee pain but X-rays were 
normal.  In October 1976, Dr. PJM again treated the Veteran for 
an acute onset of knee pain with an injection and the Veteran 
fully recovered several days later.  The Veteran had a similar 
event in early 1977 and a decision was made for surgical 
intervention.  In March 1977, he underwent successful arthroscopy 
of the left knee with shaving and drilling of the patella for 
chondromalacia.  The surgical report noted an "of interest" 
history of a torn medial meniscus removed in service.

Dr. PJM concluded that the Veteran had bilateral chondromalacia 
of the patellae with probable history of recurrent subluxation of 
the patella which was reinjured by the dashboard injury of 
September 1976 (although the date is not consistent with the 
reported history).

In a December 1977 letter to a law firm, apparently to clarify an 
earlier problem, Dr. PJM reported that:

the Veteran's condition is an aggravation of a pre-
existing condition in my opinion.  At the present 
time, the patient is complaining of pain in his right 
knee which is chondromalacia.  This is also aggravated 
by the injury the patient describes.

This opinion suggests that the Veteran's knee problems were due 
to an aggravation of a pre-existing condition.  As the 
physician's statement involved both knees, the Board interprets 
this report to mean an aggravation of his dashboard injury in 
1975 because that injury involved both knees.

In an April 1978 letter from Dr. S. to an insurance company, the 
early 1977 incident referenced in Dr. PJM's letter was reported 
as a misstep off a trailer tractor and slipping on ice injuring 
the left knee.  At that time, the Veteran related that he had 
injured his left knee in a 1975 motor vehicle accident with 
repeated episodes of locking of the knee prior to the 1977 fall.  
A history of a meniscectomy on the left knee in 1962 was noted in 
passing.

The Board finds that the left knee complaints and treatment the 
Veteran received in the mid- to late 1970s were related to the 
1975 motor vehicle accident where he injured both of his knees.  
While an in-service history of a meniscus repair was noted, the 
tone of the reported history was consistently reported in a 
casual way.  There was never any suggestion from any of the 
private physicians that his complaints were related to the in-
service injury or surgery.

The records are absent of any complaints of, treatment for, or 
diagnoses related to the left knee for another 30 years. In a 
November 2004 letter to an insurance company, Dr. PBM related 
that the Veteran suffered a work-related injury to the left knee 
and cervical spine in May 2003, although the records do not 
explain the exact nature of the injury.  Additional records 
reflect that he underwent a partial lateral meniscectomy for a 
large bucket handle tear of the lateral meniscus.  In January 
2004, he underwent a left total knee arthroplasty.  

In March 2005, he was released to return to work with certain 
restrictions.  In May 2005, he filed the current claim.

In a September 2005 addendum to the November 2004 letter, Dr. PBM 
diagnosed the Veteran with status post left total knee 
arthroplasty in January 2004 and opined:

I shall assign [the Veteran] a permanent partial 
disability rating of percent toward[] 60 percent 
toward[] his left knee and 10 percent toward[] his 
cervical spine.  These ratings are a direct result of 
the work injury sustained on May 21, 2003.

There was very little mention made of the in-service knee surgery 
at the time of the 2003-2005 knee injury and treatment.

The Board finds that the Veteran's current left knee disorder, 
claimed as a knee replacement and diagnosed as a left total knee 
arthroplasty, is related to an intercurrent injury in 1975 and 
the 2003 work-related injury.

This finding is supported by a July 2008 VA examination 
undertaken to address the issue on appeal.  At the time of the 
examination, he reported injuring his left knee during basic 
training.  The examiner provided a thorough medical history of 
the left knee based on a review of the claims file, which 
reflected the history provided above.  

In addition, the examiner noted that the Veteran's treating 
orthopedic surgeon Dr. PBM reported in September 2005 that the 
Veteran had permanent partial disability of the left knee that 
was a direct result of the work injury sustained in May 2003 and 
the Veteran's treating provider Dr. T reported to a worker's 
compensation commission in March 2005 that the January 2004 knee 
arthroplasty was related to a work injury.  

Following a physical examination, the Veteran was found to have 
osteoarthritis of the left knee with reduced range of motion, 
tenderness, crepitance, mild weakness, and left thigh atrophy.  
The examiner opined that it was possible that the left knee 
injuries prior to service, during service, and after service each 
contributed at some level to the condition of left knee 
osteoarthritis.  

The examiner also opined that based on the opinions of the two 
treating providers Drs. PBM and T. that the Veteran's left knee 
condition requiring arthroplasty was the result of a work related 
injury that occurred in 2003 and that the Veteran had documented 
left knee injuries prior to and after active service, it was not 
likely that the left knee condition requiring treatment with a 
knee replacement had a 50 percent probability or greater of being 
related to the Veteran's active duty injury.

A reasonable reading of the examination report is that the 
Veteran's current left knee disability that required a left knee 
replacement was not related to active service, but rather post-
service injuries.  The examiner provided rationale and cited to 
specific evidence in the file as support for his opinion.  The 
opinion was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

The examiner did opine that it was possible that the Veteran's 
left knee injuries prior to service, during service, and after 
service each contributed at some level to the condition of left 
knee osteoarthritis.  The phrasing of this opinion, however, was 
speculative at best.  Service connection may not be based on 
speculation or even remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228 (1992).  

Furthermore, the evidence does not show that the Veteran was 
diagnosed with osteoarthritis of the left knee within one year 
following his separation from service.  This disability was not 
diagnosed until many years after service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the lay evidence as it pertains to the 
issue.  In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the 
Veteran has asserted that his left knee symptoms have been 
continuous since service.  He asserts that he continued to 
experience symptoms relating to the left knee after he was 
discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a left knee 
disorder after service separation.  Further, the Board concludes 
that his assertion of continued symptomatology since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of left knee problems since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that his disorder has been 
present since service, the service separation examination report 
reflects that his left knee was clinically normal.  

The findings of the separation examination is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later).  

Next, the post-service medical evidence does not reflect 
complaints or treatment related to the left knee for more than 10 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1964) and 
initial reported symptoms related to a knee disorder in 1975.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

While the Veteran filed a claim in 1973, which suggests that he 
was having some difficulty with his left knee at that time, that 
was still nearly 10 years after service.  Further, that claim was 
deemed to be abandoned and the medical evidence from that time 
period does not support a grant of the benefit. 

In addition, when the Veteran sought treatment for left knee 
complaints in 1975, it was clearly related to an intercurrent 
injury.  The physician's statements related to treatment from 
that time period unquestionably associate the knee complaints 
with the post-service motor vehicle accident.  While a history of 
the in-service surgery was reported, it was done so in passing.

This evidence weighs against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than the contemporaneous 
history and findings related to the post-service injuries.  For 
these reasons, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.  

In sum, the evidence in this case is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  The preponderance is against the 
Veteran's claim, and it is denied.

Finally, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA is 
required to notify the appellant of the information and evidence 
not of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in June 2005 and January 2008 and the 
claim was readjudicated in the September 2008, November 2008, 
July 2010, and September 2010 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, and 
obtained medical opinions as to the etiology and severity of his 
left knee disorder.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
claims file and he has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a left knee disorder, claimed as a knee 
replacement, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


